UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1606


ALEXANDER PASTENE,

                Plaintiff - Appellant,

          v.

N. L. SPROUSE, SC Trooper; BC MAGISTRATE NANCY D. SADLER; BC
SHERIFF DEPUTY NFN MICHAUD; BC SHERIFF DEPUTY NFN COOLER; BC
SHERIFF DEPUTY NFN CREGAN; JONATHAN BROWN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Patrick Michael Duffy, Senior
District Judge. (0:09-cv-01390-PMD)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Pastene, Appellant Pro Se. Christy L. Scott, SCOTT &
PAYNE LAW FIRM, Walterboro, South Carolina; Mary Bass Lohr,
HOWELL, GIBSON & HUGHES, PA, Beaufort, South Carolina; Sterling
Graydon Davies, Clary Edward Rawl, Jr., MCANGUS, GOUDELOCK &
COURIE, LLP, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alexander Pastene appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Pastene

v. Sprouse, No. 0:09-cv-1390-PMD (D.S.C. Mar. 30, 2010).                       We

dispense      with   oral   argument    because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2